Citation Nr: 1543002	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the patella prior to July 7, 2011. 
 
 2.  Entitlement to an evaluation in excess of 30 percent for post-operative left total knee arthroplasty (TKA), previously left knee chondromalacia of the patella, since September 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to October 1987 with approximately 3 years 10 months of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision for the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for the Veteran's service-connected disabilities.  The Veteran filed a notice of disagreement (NOD) on August 2008.  A statement of the case (SOC) was provided on July 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2009.

This case was previously before the Board in August 2014, at which time the Veteran was granted an increased evaluation of 20 percent for left knee chondromalacia of the patella from September 28, 2009 and denied an increase in excess of 10 percent prior to that date, as well as denied an increase in excess of 30 percent for the Veteran's post-operative left TKA from September 1, 2012, inter alia.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand (JMR) in June 2015 at the behest of the parties involved.  The JMR directed that only the portion of the Board's August 2014 decision that considered an increased evaluation for the Veteran's left knee chondromalacia patella prior to July 7, 2011 and denied an increase denied an increase in excess of 30 percent for the Veteran's post-operative left TKA from September 1, 2012 should be remanded, while the remainder of the decision be left undisturbed.  As such, the scope of the present appeal will be focused upon the issues as shown by the captions on the title page.

The Board observes that a request for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  However, here, the issue of entitlement to a TDIU was previously remanded to the RO in an August 2014 Remand.  It does not appear that the RO has acted on the Remand directives as of yet and it has not been returned to the jurisdiction of the Board.  Therefore, the Board does not have jurisdiction of the claim for TDIU in the instant matter.  Accordingly no further discussion of entitlement to a TDIU shall ensue in this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an evaluation in excess of 30 percent for post-operative left TKA, previously left knee chondromalacia of the patella, since September 1, 2012  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1.  Left chondromalacia of the patella, prior to July 7, 2011 was productive of flexion limited to 125 degrees and full extension, with no objective evidence of instability or subluxation.
 
 2.  From September 28, 2009 to July 6, 2011, left chondromalacia of the patella was productive of pain, swelling and effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to September 28, 2009 for left knee chondromalacia of the patella, to include a separate compensable evaluation for instability or subluxation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5260, 5261 (2014).

2.  The criteria for a separate rating of in excess of 20 percent from September 28, 2009 to July 6, 2011, for left knee chondromalacia of the patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the increased rating claims, information concerning the VCAA duty to notify was sent to the Veteran in a letter in June 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128   (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal. 

The Veteran underwent VA examinations in September 2007, September 2009, December 2009, and August 2010 for the issues on appeal.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He initially indicated his desire to have a Board hearing, and then withdrew his request. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04. 

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Total knee replacement is rated under 38 C.F.R. § 4.71a, DC 5055 as a knee replacement with prosthesis.  Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71a, DC 5055.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).   The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service connection for bilateral chondromalacia of the patella was granted by rating decision of January 1988.  A noncompensable rating was awarded, effective October 1987.  A December 2007 rating decision separated the bilateral knee disability, but the noncompensable ratings remained.  By rating decision of July 2009, a 10 percent rating was awarded separately for the left and right knee, effective February 2007.  By July 2010 rating decision, a temporary 100 percent evaluation was assigned for the left knee, effective December 2009, based on surgical or other treatment necessitating convalescence.  A 10 percent rating was reassigned, effective February 2010.  By rating decision of August 2011, a temporary 100 percent schedular evaluation was assigned for the left knee, effective July 2011, due to knee replacement.  A 30 percent rating was assigned, effective September 2012. 

The Veteran maintains that his left knee is more severe than currently rated.

The Veteran underwent VA examination in September 2007.  He complained of left knee pain.  He stated that he used assistive aids for walking.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no functional limitations on standing.  He was able to walk more than 1/4 mile but less than 1 mile.  There was no deformity, giving way, instability, dislocation or subluxation, or locking episodes.  He had left knee pain, stiffness, weakness, repeated effusion, redness, and flare-ups.  Range of motion was 0 to 135 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  X-ray evidence of the left knee revealed intact joint spaces without significant degenerative changes.  There were no acute fractures or dislocations.  The x-rays of the left knee were unremarkable.  His left knee disability had moderate effects on chores, shopping, and traveling and severe effects on exercise.  The diagnosis was left knee chondromalacia of the patella. 

In September 2009, an MRI was conducted on the left knee in connection with complaints of left knee pain.  The Veteran also complained of swelling and giving out.  The MRI showed free edge tear of the anterior horn medial meniscus and separate free edge tear of the body.  There was free edge tear body of the lateral meniscus.  The cruciate ligaments were intact.  There was severe degenerative disease of the medial femorotibial compartment.  Range of motion was 0 degrees to 130 degrees.  There was effusion shown.  A neoprene brace was provided.  There was no objective finding of instability.

The Veteran testified at a RO hearing in October 2009.  The Veteran testified that he has pain in his left knee on a scale from 8 to 10/10 on a daily basis.  He has been provided anti-inflammatories to curb the pain.  He has difficulty walking up and down the stairs, and he is no longer able to work because he is a carpenter, and is no longer able to climb a ladder.  He also indicated that he presently wears a brace on his left knee. 

VA outpatient treatment record shows the Veteran was seen in December 2009 of worsening left knee pain.  Left knee range of motion was 0 degrees to 105 degrees.  There was a positive finding of varus/valgus stress.  Effusion was present.  The diagnosis was left knee medial meniscus tear and left lateral meniscus tear.  A left knee arthroscopy with medial debridement or repair was scheduled for two days later. 

The next day, the Veteran underwent a VA examination in December 2009.  He complained of left knee pain.  He stated that he used assistive aids consisting of a cane and a brace for his left knee.  There were no constitutional symptoms of arthritis, and no incapacitating episodes of arthritis.  He was able to walk only a 1/4 mile.  There was no deformity, dislocation or subluxation.  He complained of left knee pain, giving way, instability, incoordination, swelling, stiffness, weakness, repeated effusion, redness, and flare-ups.  Range of motion was 0 degrees to 125 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  X-ray evidence of the left knee revealed mild to moderate asymmetrical narrowing of the left knee joint compartment which appeared to be progressive with respect to the September 2007 x-ray.  There were no acute fractures.  There was no objective evidence of instability.  His left knee disability had moderate effects on chores, mild effect on traveling, severe effects on shopping, and prevented exercise. 

Later that month, the Veteran underwent a left knee arthroscopy with debridement of the medial meniscal tear.  Thereafter, he complained of stabbing knee pain resolved, up until June 2010, the knee pain was again stabbing and swelling if he stood or walked too long. 

The Veteran underwent VA examination in August 2010.  He complained of painful locking, popping, and difficulty with weight bearing.  He underwent arthroscopy of the left knee in December 2009.  He maintained that since surgery, his knee pops, cracks, swells, and he is unable to straighten or completely bend his left knee.  He received corticosteroid shots in his knees, and in April 2010, he was diagnosed with inflammation, with the recommendation to include anti-inflammatories and quad strengthening.  He was involved in treatment using bracing and an exercise program.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and he was able to stand no more than 15 to 30 minutes.  He was unable to walk more than a few yards.  There was no deformity, dislocation or subluxation, or locking episodes.  He had left knee pain, symptoms of giving way, instability, stiffness, weakness, and swelling.  Range of motion was 0 to 120 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  His left knee disability had moderate effects on chores, shopping, bathing, dressing, toileting and exercise, and severe effects on sports, recreation, driving, and traveling.  The diagnosis was status post left knee arthroscopy with debridement of the medial meniscus tear for chondromalacia. 

In July 2011, the Veteran underwent left total knee arthroplasty. 

The Veteran's left knee disability is primarily rated under DC 5260 for limitation of flexion.  He has been assigned a 10 percent rating based upon noncompensable limitation of flexion.

Analysis

In this case, the Veteran's flexion has not been limited at any time during the appeals period to less than 105 degrees in left knee.  These findings do not warrant a compensable rating under DC 5260 for limitation of flexion.  Although the left knee is noncompensable for flexion prior to July 2011, there is x-ray evidence of arthritis, (which is shown as degenerative changes) and the left knee does warrant a 10 percent evaluation for limitation of motion under DC 5003, which is already the rating in effect at that time (exclusive of a temporary total convalescent rating which was in effect from December 11, 2009 to January 31, 2010).  Flexion limited to 30 degrees, necessary to warrant a 20 percent rating, has not been shown in the left knee at any time prior to July 2011. 

Under DC 5261, a separate rating is warranted for extension limited to 10 degrees.  However, throughout the appeals period, extension has been full in the left knee, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted for the left knee.  Further, a 10 percent rating assigned under DC 5003 for noncompensable limitation of motion of a major joint may not be combined with a rating based on limitation of motion.

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Although the Veteran complained of symptoms of "giving way" at the September 2009 VA examination and instability at the December 2009 and August 2010 VA examinations, there were no objective medical findings confirming instability at any of these examinations.  Additionally, although it is further noted that the Veteran's December 8, 2009 treatment report shows that the he had a positive valgus/varus stress test, there is no objective finding or diagnosis of instability for the left knee further discussed within the context of that record.  Rather, this finding is merely an isolated entry in the Veteran's outpatient treatment records and it is unclear of the context for such testing as the record does not indicate that the Veteran was seen for complaints of instability or whether the test provided a medical confirmation of instability.  Furthermore, the very next day at the Veteran's December 2009 VA examination as well as the day after that at his knee surgery appointment, there were no objective findings of instability found, despite notations in which such complaints were considered.  As such, despite the Veteran's subjective complaints of giving way and instability, no objective findings have been noted.

While the Board has considered the Veteran's lay statements, as to the specific issue of whether the Veteran has diagnosed objective findings of instability, the etiology of his complaints of giving way falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of giving way, (see Gutierrez  v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition of instability or subluxation as contemplated by the Rating Schedule under DC 5257.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, no separate rating for instability is warranted. 

The Board has considered the applicability of other potential diagnostic codes for the left knee that provide for higher ratings.  As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5262, or 5263, respectively. 

However, the evidence does show knee symptoms best rated as dislocated cartilage, with frequent episodes of pain, swelling, and effusion, warranting a separate 20 percent rating, effective September 28, 2009, the date of MRI testing, until July 6, 2011, the day before the TKA.  An MRI showed free edge tear of the anterior horn medial meniscus and separate free edge tear of the body.  There was free edge tear body of the lateral meniscus.  In December 2009, pain and swelling complaints continued, with effusion also shown.  A left knee arthroscopy with medial debridement or repair performed.  As such, effective September 28, 2009, a separate 20 percent rating was warranted under DC 5258, for dislocated semilunar cartilage.  No higher evaluation is provided under DC 5258.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left knee disability.  The Veteran's disability is manifested by symptoms such as pain, loss of motion, and dislocated cartilage, with frequent episodes of pain, swelling, and effusion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

An evaluation in excess of 10 percent for left knee chondromalacia of the patella, to include a separate evaluation for instability, prior to September 28, 2009 is denied. 

An evaluation in excess of 20 percent for left knee chondromalacia of the patella from September 28, 2009 to July 6, 2011 is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to an evaluation in excess of 30 percent for post-operative left TKA, previously left knee chondromalacia of the patella, since September 1, 2012.

In July 2011, the Veteran underwent a left TKA.  At that time, the he was awarded a temporary total rating for one year following the left knee replacement.  Thereafter, effective September 1, 2012, the Veteran was awarded the minimum rating of 30 percent under DC 5055. 
	
In order to warrant an increased rating to 60 percent, the evidence must show chronic residuals consisting of severe painful motion or weakness in the left knee. With intermediate degrees of residual weakness, pain, or limitation of motion, the left knee is to be rated by analogy to DCs 5256, 5261, or 5262.  The minimum rating is 30 percent.

In this case, the Veteran was scheduled for a VA examination in September 2012. He did not report for the examination.  A September 2012 VA medical record states that the Veteran failed to report for an examination in September 11, 2012 and that notification of that examination was sent to his address of record.  Although there is a copy of the examination inquiry in the claims file as well as an August 2012 correspondence indicating that the Veteran would later be informed of the time and location of an upcoming VA examination, there is no copy of such subsequent examination notice that was sent to the Veteran as indicated.  Thus, it is simply unclear whether the Veteran was properly notified of the scheduled VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above, in consideration of Kyhn, and in an effort to ensure that all reasonable attempts to schedule and notify the Veteran of his scheduled VA examination, a remand is necessary to afford the Veteran another opportunity to appear for the requested VA examination which is necessary to determine the current severity of his post-operative left TKA.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his for service-connected post-operative left TKA. The examiner must review the record in conjunction with the examination. All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's for service-connected post-operative left TKA. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

A complete rationale for all opinions must be provided, to include citations to relevant medical literature and authority where appropriate.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


